DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2016/0365414) in view of Liu (US 6831350) in view of Kurita (US 2005/0170664).
Regarding claim 1.
Peng teaches an epitaxy substrate, comprising: a silicon substrate (20,22,26,28) (paragraph 33-39), having a first surface and a second surface opposite to each other, wherein the first surface is an epitaxy surface (paragraph 39); and a layer (26), formed in the silicon substrate to entirely divide the silicon substrate into two parts along a plane parallel to the first surface, wherein a distance between the second layer and the first surface is between 100 angstroms and 500 angstroms (paragraph 43), the layer is a multi-layered structure, the multi-layered structure at least comprises a first layer (26) and a second layer (26), and the first layer (26) is located 
 Peng does not teach that the second layer comprises silicon carbide.
Liu teaches forming an epitaxy substrate, comprising: a silicon substrate, and a silicon carbide layer (24), formed in the silicon substrate to entirely divide the silicon substrate into two parts along a plane parallel to the first surface, the silicon carbide layer is a multi-layered structure, the multi-layered structure at least comprises a first layer (32) and a second layer (28), and the first layer (32) is located between the second layer (28) and the first surface, wherein the first layer is not in contact with the second layer directly (fig 9) (column 3 lines 10-20, column 4 lines 55-65).
It would have been obvious to one of ordinary skill in the art to provide a layer comprising silicon carbide in order to reduce threading dislocation density (column 3 lines 10-20).
Peng in view of Liu
 Kurita teaches a surface roughness of the first surface of the epitaxy silicon substrate (paragraph 27-28) is between 0.1 nm and 0.3 nm (paragraph 32 line 4).
  It would have been obvious to one of ordinary skill in the art to incorporate Kurita into Peng in view of Liu in order for the feature surface smoothness to enable the formation of FET devices on the surface of the substrate, the substrate having few dislocations (Kurita paragraph 31).
Regarding claim 2.
Peng teaches the first surface of the silicon substrate has a single crystalline structure (paragraph 33).
Regarding claim 3.
Peng teaches a thickness of the silicon carbide layer (24) is between 100 angstroms and 4,000 angstroms (8 layers with 3 to 20 nm per layer) (fig 2b) (paragraph 40).
Regarding claim 9.
Peng teaches a distance (28) between the first layer (26) and the second layer (26) is between 100 angstroms and 500 angstroms (paragraph 40).
 Regarding claim 11
Peng teaches the silicon substrate comprises a silicon-on-insulator (SOI) substrate (paragraph 33).
  Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7382023) in view of Fox (US 2004/0013886).
Regarding claim 19.
Chen teaches an epitaxy substrate, comprising: 
a silicon substrate (200), having a first surface and a second surface opposite to each other, wherein the first surface is an epitaxy surface (column 5 lines 5-20); and 
a silicon carbide layer (210) (column 5 lines 20-30), located in the silicon substrate 
(column 5 lines 5-45), wherein a distance between the silicon carbide layer and the first surface is between 100 angstroms and 500 angstroms (column 5 lines 50-65).
Chen does not teach the carbon concentration of the silicon carbide layer.
Fox teaches the silicon carbide layer is a multi-layered structure, the multi-layered structure comprises a first layer and a second layer, the first layer is located between the second layer and the first surface, and a concentration of carbon ions of the first layer (60’) is greater than a concentration of carbon ions of the second layer (69) (fig 10) (paragraph 37,38).
 It would have been obvious to one of ordinary skill in the art to provide the buried dielectric layer taught by Chen with a greater concentration of carbon in an upper layer than in a lower layer, as taught by Fox, in order to raise the quality of buried dielectric and its properties such as surface roughness, uniform thickness and breakdown voltage.
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6831350) in view of Peng (US 2016/0365414).
Regarding claim 20.
Liu teaches an epitaxy substrate, comprising:
a silicon substrate, having a first surface and a second surface opposite to each other (fig 7), wherein the first surface is an epitaxy surface (column 5 lines 40-50); and
a silicon carbide layer , located in the silicon substrate, the silicon carbide layer is a
multi-layered structure, the multi-layered structure comprises a first layer (32) and a second layer (28) (column 5 lines 1-20),
the first layer (32) is not in contact with the second layer (28) directly, and the first layer is located between the second layer and the first surface, and a distance between the first layer and the first surface is between 100 angstroms and 500 angstroms (column 5 lines 40-50).  And a distance between the first layer (32) and the second layer (28) is
  Liu does not teach the distance between the first layer and second layer
 Peng teaches a semiconductor layers (28) separated by a layer (26) thickness of 200 angstroms (paragraph 40).
It would have been obvious to one of ordinary skill in the art to separate layers by 200 angstroms because that will be below the critical thickness at which defects are introduced into the crystal structure thereby permitting the formation of strained superlattice that will increase the mobility of carriers through the channel.  
 Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. 
The applicant argues that Fox does not teach that the concentration in layer 60’ is greater than the concentration in layer 69.
The applicant is incorrect.  The applicant will note that the concentration of carbon in layer 64 results from carbon implanted into the substrate to amorphize the material.  The layer is then annealed to crystalize the material and integrate implanted atoms into the crystal structure thereby forming layer 68. Layer 68 is then implanted with carbon forming implanted layer 60’ and unimplanted layer 69. Layer 69 therefore comprise the carbon concentration of layer 68 plus the second carbon implantation concentration, this is necessarily greater than layer 69 which has the carbon concentration of layer 68 (paragraph 37-39) (fig 8-10).
The applicant argues that Fox is not related to the applicant’s technical field and does not recognize the benefits of the applicant’s invention.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant argues that Liu and Peng are in separate technical non-analogous technical field.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field is the concentration of carbon atoms in a layer structures and the teaching concentrations that will not result in disruption of the crystal structure is highly relevant to the field of endeavor. 
 Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
 An epitaxy substrate, comprising: a silicon substrate, having a first surface and a second surface opposite to each other, wherein the first surface is an epitaxy surface, wherein a surface roughness of the first .
 
 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817